       Case: 3:20-cv-00287-SA-JMV Doc #: 9 Filed: 12/01/20 1 of 2 PageID #: 100




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

DILLION WILLIAMS                                                                          PETITIONER

v.                                                                         No. 3:20-CV-00287-SA-JMV

RONALD KING                                                                          RESPONDENT(S)



                           ORDER DIRECTING STATE TO RESPOND

        Dillion Williams has filed a petition for relief under 28 U.S.C. § 2254. It is ORDERED:

1.      That no later than February 14, 2021, respondent, through Lynn Fitch, Attorney General of the

State of Mississippi, file an answer to this action, along with full and complete transcripts of all

proceedings in the state courts of Mississippi arising from the charges of Count II Burglary of

Dwelling and Count III Aggravated Assault Under Enhancement against the petitioner in the Circuit

Court of Marshall County, Mississippi (to the extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
       Case: 3:20-cv-00287-SA-JMV Doc #: 9 Filed: 12/01/20 2 of 2 PageID #: 101




        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of his lawsuit.

        SO ORDERED, this, the 1st day of December, 2020.



                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
